PER CURIAM.
Claimant Mary Lou Kalman appeals from the judgment of the district court upholding the denial of Social Security disability benefits. After carefully reviewing the briefs and the record, we affirm the district court judgment for essentially the reasons stated in that court’s order, dated April 20, 2004. We add only that, in relation to claimant’s difficulties with maintaining concentration and attention, the administrative law judge presented this limitation to the vocational expert at the supplemental hearing, and the vocational expert responded that such difficulties would not preclude claimant from working at the unskilled level. Thus, the administrative law judge did not ignore claimant’s limitations in this regard.
Affirmed. See Local Rule 27(c).